Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129604(37)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  RICHARD WILLIAMS,                                                                                   Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129604
                                                                   COA: 261020
                                                                   Luce CC: 04-004349-AH
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  December 27, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
         p0320                                                                Clerk